DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 17/744,876.  Claims 1-19 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claim 20 was canceled in the noted Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, the term “the ground” lacks proper antecedent basis.  In this regard, the Examiner suggests reciting “a ground surface” in lieu of “the ground”.
Regarding independent claim 17, the structural cooperative relationship between the upright post and rafter is unclear.  Clarification is requested.
Regarding independent claim 19, the structural cooperative relationship with respect to the base plate, stake bar, upright post, rafter and brace bar is unclear. Clarification is requested.
Regarding claim 19, the term “the ground” lacks proper antecedent basis.  In this regard, the Examiner suggests reciting “a ground surface” in lieu of “the ground”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Hamilton-Jones (U.S. Patent Application Publication No. 2009/0229645), in view of Schaefer (U.S. Patent Application Publication No. 2015/0252586).
Regarding independent claim 1, Hamilton-Jones describes a clearspan structure (Fig. 1) comprising:    
at least two frame structures, each frame structure comprising:
a pair of upright posts (108), each upright post having a first end connected to a base plate (116) secured to a foundation or the ground and a second end connected to a rafter, and
a pair of rafters (110) connecting at a first end to define a peak of each frame structure, each rafter having a second end that connects with a respective upright post and extends at an angle relative to the respective upright post;
a plurality of purlins (114), each purlin extending between two rafters of adjacent frame structures; and
a ridge strut (112), wherein a second end of the first rafter is connected to a second end of the second rafter and the ridge strut has a first end connected to the first rafter and a second end connected to the second rafter (Fig. 1).
It is unclear whether Hamilton-Jones expressly describes the use of support members/brace bars oriented and positioned as claimed.  As evidenced by Schaefer, it was old and well-known in the art to utilize such brace bars (100; Fig. 1) oriented and positioned as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate support members in the tent of Hamilton-Jones oriented and positioned as claimed to bolster the structural integrity of the building framework.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Hamilton-Jones as modified by Schaefer results in the claimed invention.

Regarding claim 2, Hamilton-Jones describes a third upright post having a first end connected to a third base plate and a second end connected to a first end of a third rafter; a fourth upright post having a first end connected to a fourth base plate and a second end connected to a first end of a fourth rafter; a first eave purlin having a first end connected to the first end of the first rafter and a second end connected to the first end of the third rafter; a second eave purlin having a first end connected to the first end of the second rafter arid a second end connected to the first end of the fourth rafter; and, a ridge purlin, wherein a second end of the third rafter is connected to a second end of the fourth rafter, and the ridge purlin has a first end connected to at least one of the second end of the first rafter and the second end of the second rafter and a second end connected to at least one of the second end of the third rafter and a second end of the fourth rafter (Fig. 1).

Regarding claim 15, wherein the first brace bar and second brace bar each comprise a brace bar saddle to upright at a first end of the brace bar, a brace bar saddle to rafter at a second end of the brace bar, and a hollow structural section connected at a first end of the first hollow structural section to the brace bar saddle to upright and at a second end of the first hollow structural section to a brace bar extension, the brace bar saddle to upright of the first brace bar is connected to the first upright post and the brace bar saddle to rafter of the first brace bar is connected to each of the first rafter and the brace bar extension of the first brace bar, and the brace bar saddle to upright of the second brace bar is connected to the second upright post and the brace bar saddle to rafter of the second brace bar is connected to each of the second rafter and the brace bar extension of the second brace bar (Schaefer Fig. 1).

Regarding claim 16, further comprising at least one stake bar, wherein each stake bar is connected to each of a base plate and a foundation or the ground (Schaefer Fig. 1).

Claims 3-8 are rejected under 35 U.S.C. 103 as unpatentable over Hamilton-Jones and Schaefer as applied above, and further in view of Andrews (U.S. Patent No. 4,773,192).
Regarding claim 3, Hamilton-Jones does not appear to expressly describe at least one eave bracket oriented and positioned as claimed.  As evidenced by Andrews, it was old and well-known in the art to utilize eave brackets (5) oriented and positioned as claimed to bolster the structural integrity of the framework.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate eave brackets oriented and positioned as claimed to bolster the structural integrity of the building framework.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 4, wherein the eave bracket has a bent-U shape (Andrews Figs. 1-4).

Regarding claim 5, further comprising at least one ridge bracket, wherein each ridge bracket is configured for connecting at least one of the first and second end of the ridge purlin to the corresponding second end of the first, second, third, or fourth rafter (Andrews Figs. 5 and 6).

Regarding claim 6, wherein the ridge bracket has an L-shape (Andrews Figs. 5 and 6).

Regarding claim 7, further comprising: an intermediate purlin positioned between the first eave purlin and the ridge purlin and having a first end connected to the first rafter and a second end connected to the third rafter; and, an intermediate purlin bracket, wherein the intermediate purlin bracket has an L-shape and is configured for connecting at least one of the first and second end of the intermediate purlin to the corresponding first or third rafter (Hamilton-Jones Fig. 1).

Regarding claim 8, further comprising a first roof fabric (first section 104) and a second roof fabric (second section104), wherein the first roof fabric has a first edge connected to the first rafter and a second edge connected to the third rafter and extends between the first and third rafters for covering a gap between the first and third rafters, and the second roof fabric has a first edge connected to the second rafter and a second edge connected to the fourth rafter and extends between the second and fourth rafters for covering a gap between the second and fourth rafters (Hamilton-Jones Fig. 1).

Claims 9 and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over Hamilton-Jones, Schaefer and Andrews as applied above, and further in view of Fox (U.S. Patent Application Publication No. 2015/0020473).
Regarding claim 9, it is unclear whether the roof fabric of Hamilton-Jones expressly contemplates the use of a keder track/rail oriented and positioned as claimed.  As evidenced by Fox, it was old and well-known in the fabric structure art to utilize such keder rails.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such keder rails in the tent of Hamilton-Jones oriented and positioned as claimed to bolster the structural integrity of the building framework.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claims 17-19, for the reasons set forth above, the applied prior art satisfies all of the structural limitations recited therein and renders the claimed invention obvious.

Claims 1-8, 15 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Ritchey (U.S. Patent Application Publication No. 2005/0252149), in view of Yamamoto (U.S. Patent Application Publication No. 2015/0184380) and Andrews (U.S. Patent No. 4,773,192).
Ritchey clearly describes a clear-span structure having a plurality of upright posts, struts, rafters, purlins, associated brackets, and a roof oriented and positioned as claimed (see e.g., Abstract).  It is unclear whether Ritchey expressly discloses brace bars and eave brackets oriented and positioned as claimed.  As evidenced by Yamamoto, it was old and well-known in the art to utilize brace bars (13) oriented and positioned as claimed to bolster the structural integrity of the framework.  Similarly, as evidenced by Andrews, it was old and well-known in the art to utilize eave brackets (5) oriented and positioned as claimed to bolster the structural integrity of the framework.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate brace bars and eave brackets oriented and positioned as claimed to bolster the structural integrity of the building framework.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-15 of U.S. Patent No. 9,988,805.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '805 patent or they are obvious variants.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, claim 10 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327. The examiner can normally be reached M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635